Mr. Justice Steele
delivered the opinion of the court.
The defendants in error have not filed a brief in support of the judgment, and we have been requiied to examine the pleadings and the evidence and from them ascertain upon what theory they defended the action. The deed of trust under consideration provides that thirty days’ notice of sale shall be given by publication, and the trustee’s deed recites that notice was published for thirty days as required by the deed of trust. The first publication of the notice was in the issue of the papers dated May 19, 1894; the second publication appeared in .the issue dated May 25,1894. The notice as published on these days announced that the sale would occur on the 18th day of June, 1894. Afterwards the notice was changed, and in the succeeding issues of the paper notice was given that the sale would .occur on June 16, 1894. No affidavit or certificate of the publisher or other person is attached to the trustee’s deed, although the deed recites that a certified copy of the notice published is made a part of the deed. Thus it appears that the notice of sale required by the deed of trust was not given, and that the sale thereunder was void.
The sale being void, the only question left for our consideration is whether or not the intervenor, by her conduct, is estopped to assert .the invalidity of the trustee’s sale and to assert her title to the premises in controversy. No affirmative act or declaration of the- intervenor is shown by the testimony except the act testified by the witness Kavanaugh, that on one occasion while the structure was being erected, she was seen to walk through the building. It does not appear that the parties were induced to invest their *396money in the lot and building by the failure of Mrs. Strahl to assert her title; on the contrary, it does appear that the parties relied upon the title as shown by the county records, and that the trustee’s deed discloses the fact that the note to secure which the deed of trust was given, was not due when foreclosure proceedings were begun.
We are of opinion that the defendants failed to establish the defense pleaded. The judgment is therefore reversed. '

Reversed.